                  Case 5:19-mc-80137-VKD Document 1 Filed 05/22/19 Page 1 of 1




     1    DAVID L. ANDERSON(CABN 149604)                                                    filed
          United States Attorney
     2                                                                                         MAY 2 2 AUia
          SA^ WINSLOW(DCBN 457643)
     3    Chief, Civil Division
                                                                                      MnDrbl'i'Ji y-8'
                                                                                      NORTHEflfj         trict court
                                                                                                           OF CALIFORNIA
     4    KIRSTIN mJ AULT(CABN 206052)
          Assistant Unified States Attorney
     5                 I


                 450 Golden Gate Avenue, Box 36055
     6           San Francisco, California 94102-3495
                 Telep lone:(415)436-6940
  7              FAX:(415)436-7234
                 Kirstin.ault@usdoj.gov
  8
          Attorneys for United States
 9
                                          UNITED STATES DISTRICT COURT
 10
                                        NORTHERN DISTRICT OF CALIFORNIA
 11
                                                  SAN JOSE DIVISION
12

13       IN RE:REQl)EST FOR ASSISTANCE FR(^)\^ASbIc9 80137MISC
          THE BASIC COURT IN SUBOTICA,SERBIA)                                     " J.                                     V
14                                     HUBAI,       ) UNOPPOSED APPLICATION FOR ORDER
          MF.NO. 1. 632/18, DJ REF. NO. 189-266-19- ) PURSUANT TO 28 U.S.C.§ 1782
15
                                                         )
16
                                                         )
                                                         )
17
                                                         )
                                                         )
18

19              Pursuant to 28 U.S.C. Section 1782, and the request from the Basic Court in Subotica, Serbia, for
20       information from Google, Inc., the United States of America petitions this Court to sign the
21       accompanying proposed order. Google, Inc. does not object to the entry of that order, but reserves all
22       rights and objections in responding to the underlying subpoena.
23       DATED: May 21,2019                                  Respectfully submitted,
24                                                           DAVID L. ANDERSON
                                                             United States Attorney
25

26
                                                     By:                     [£
27                                                           KIRSTIN M. AULT
                                                             Assistant United States Attorney
28

         UNOPPOSED APPLICATION FOR ORDER PURSUANT TO 28 U.S.C. §           1782
